OAKES, Chief Judge,
dissenting:
I dissent essentially for the reasons stated by Judge Ward, Wilder v. Bernstein, 725 F.Supp. 1324 (S.D.N.Y.1989), and because I think that the distinction drawn by the panel majority between this case and United States v. Board of Education of Waterbury, 605 F.2d 573 (2d Cir.1979), where we awarded intervenors their attorneys’ fees, is a distinction without a difference. The panel majority’s narrow and formalistic reading of the term “prevailing party” takes us down the same road as Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612 (1975) — a road rejected by Congress’ enactment of the Civil Rights Attorney's Fees Awards Act of 1976, 42 U.S.C. § 1988 (1988).
In contrast to the panel majority, I find no basis for the argument that Congress intended to limit attorney’s fees to those intervenors who sought to vindicate their “own” civil rights claims. And even if the legislative history were to reveal reeds from which a court might weave such an interpretation, the final product would run contrary to the underlying purpose of section 1988. Complex litigation, such as the case at hand, requires that the allocation of attorneys’ fees be approached with flexibility, if we are to adhere to Congress’ goal of providing incentives to those who act as private attorneys general to aid in the eradication of civil rights violations. See S.Rep. No. 1011, 94th Cong., 2d Sess. 2-3, reprinted in 1976 U.S.Code Cong. & Admin.News 5908, 5909-5911; Waterbury, 605 F.2d at 576. To shift the focus of section 1988, as the panel majority does, from crafting an equitable remedy to the delineation of which rights belong to whom, distracts us from the goal Congress has set before us. As we said in Waterbury, “The precise remedy does not follow logically from the determination of liability, but rather reflects a careful reconciliation of the interests of the many affected members of the community and a choice among a wide range of possibilities.” 605 F.2d at 576. *1035Thus, unlike the panel majority, I cannot simply allude to Judge Ward’s opinion and assume familiarity with it because doing so tends to underemphasize the essential findings in the case. Rather, I think it important to state precisely who the intervenors are, what they did, and why Judge Ward concluded that he was bound to award them attorneys’ fees by our Waterbury decision.
This complaint challenged the entire city’s child care system on the basis that it: (1) operated to discriminate against children based on race and religion; (2) amounted to the establishment of religion; and, (3) unduly burdened the free exercise rights of Protestant children, as well as (4) denied black Protestant children equal access to child care services. Wilder, 725 F.Supp. at 1327. The intervenors are a group of nineteen private child care agencies which were properly permitted to intervene in this action; they represent a broad spectrum of foster care clinicians and administrators who together care for approximately 4600 children. Id. at 1327 & n. 3. In the sixteen years of litigation involved in this case up to Judge Ward’s decision in the district court, the intervenors did the following:
1. They strongly objected to the draft Stipulation of Settlement on the part of the plaintiff class and the city defendants on the basis not just that the proposed settlement was administratively unworkable but that it failed to protect the best interests of the children and unconstitutionally discriminated against children whose parents exercised a religious preference in child care. Id. at 1328.
2. The objections the intervenors presented were “comprehensive” and supported by detailed affidavits providing “important background and insight.” Id.
3. The intervenors “played an integral role” concerning the content of the proposed Stipulation, and “sparked primarily” by their criticisms and suggestions, the parties resolved the numerous legal and child care issues involved. Id.
4.The final version of the Stipulation of Settlement, as supported by the inter-venors, was ultimately approved by the court in Wilder v. Bernstein, 645 F.Supp. 1292 (S.D.N.Y.1986), aff'd, 848 F.2d 1338 (2d Cir.1988). In the district court’s decision approving the settlement, the court noted that the intervenors’ “direct participation in the New York City foster care system, and their ongoing contact with the children in care, give them the ability and incentive to comment authoritatively on the likely impact of the settlement on agency administrators and clinicians and on the children they serve.” Wilder, 645 F.Supp. at 1350. In Judge Ward’s later decision awarding the intervenors’ attorneys’ fees, presently on appeal, he said that “[t]he intervenors worked to promote a more viable solution to the problems presented by the foster care system in New York, while at the same time assuring that the best interests of all children in the system were taken into account_they played an essential role in forging the final version of the Stipulation which was acceptable to all the parties except the sectarian agen-cies_” Wilder, 725 F.Supp. at 1329.
The above being true, it seems to me that this case fits squarely within our Waterbury case where we said that “[a]n inter-venor is certainly a party,” 605 F.2d at 576.1 and that even though a consent decree was involved the intervenors could be considered a prevailing party because they succeeded in opposing a plan “which unfairly burdened their constituency.” Id. at 577.2 As the remedy ultimately adopted in Waterbury, a school desegregation case, “bore a substantial resemblance to the plan intervenors supported (indeed, it took the *1036same general approach),” the court concluded that the intervenors “c[a]me within the meaning of the term ‘prevailing party.’ ” Id. The Waterbury court, per Judge Mansfield, refused to interpret the term “prevailing party” in a fashion that would “severely limit the availability of attorneys’ fees to parties whose participation contributed importantly to the creation of remedies in these cases.” Id. at 576. This is exactly what the intervenors in this case did; in contributing importantly to the creation of the remedies approved by the district court and upheld in our court, they came within the meaning of the term “prevailing party.”
The panel majority seeks to distinguish Waterbury by saying that there “many members of the intervenor group’s constituency in that ease asserted ... a civil rights interest” and that “the intervenors there were seeking to vindicate their own civil rights, not the rights of others.” Majority Opinion, supra, p. 1033. So too, however, in this case the intervenor group’s constituency included the plaintiff class of children asserting a civil rights interest. The intervenors in Waterbury were not themselves school children, though some of them were Hispanic. Here, too, in the foster care context, the intervenors were not children but were agencies — clinicians and administrators who care for thousands of children. As such, the intervenors had duties running to the children that made them stand in loco parentis, duties that would be implied by law if they were not already set forth in the New York Statutes. N.Y.Soc.Serv.Law §§ 383-384 (McKinney 1983 & Supp.1991). This case cannot be distinguished from Waterbury.
Furthermore, Waterbury cannot be overruled sub silentio by a panel majority. Nor should it be overruled.3 The quotations from the House and Senate Reports used to bolster the position that inter-venors who do not assert their own civil rights are not entitled to attorneys’ fees seem to me, with all due respect, to have no bearing whatsoever on the question at hand. These statements were not offered in the context of whether intervenors must be asserting their own civil rights but were stated in the much more general context of whether fees should be awarded to prevailing parties generally.
I agree, in short, with the commentator who said,
It may be argued that th[e] requirement that parties must raise a civil rights claim to recover attorneys’ fees should further be limited to situations where a party claims its own legal rights are violated, or will be violated by the defendant’s acts or the plaintiff’s proposed remedy. This limitation, however, seems unnecessary and even counter-productive. First, it has been argued here that certain intervenors should be encouraged to join civil rights actions. Second, the concerns that this limitation evince are already protected by the rules which allow intervenors to join cases. If the suggested limitation were imposed, it would exclude some desirable parties and would duplicate in effect, the rules limiting intervention. Not allowing fees to such parties would operate only against those financially unable to join a suit while the limits on intervention would operate equally on all parties.
Tamanaha, The Cost of Preserving Rights: Attorneys’ Fee Awards and Intervenors in Civil Rights Litigation, 19 Harv.C.R-C.L. L.Rev. 109, 143 n. 130 (1984) (emphasis added). But reading such a limitation into section 1988, as the majority panel does, has implications that go beyond inefficiency and inequity. By threatening to remove suits involving jus tertii, associational standing, and overbreadth from the purview of section 1988, this reading displays an insensitivity to the economic incentives Congress wished to foster and weakens the tools available to those who seek to eradi*1037cate civil rights violations. In addition, a narrow interpretation of section 1988 may have a ripple effect, weakening the more than 100 other fee-shifting statutes in the United States Code, which courts interpret by drawing upon the principles and case law of section 1988. See, e.g., Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559-60, 106 S.Ct. 3088, 3095-96, 92 L.Ed.2d 439 (1986); Brand, The Second Front in the Fight for Civil Rights: The Supreme Court, Congress, and Statutory Fees, 69 Tex.L.Rev. 291, 306 (1990).
There is no question that, by its terms, section 1988 only authorizes fee-shifting for those parties seeking to enforce civil rights. Indeed, the court below recognized this principle. See Wilder, 725 F.Supp. at 1331 (“It is clear that the purpose of the fee-shifting statute is to encourage the vindication of civil rights, and parties who are not involved in furthering such purposes should not be entitled to benefit from the statute.”). The only proper question, then, is whether intervenors sought to enforce civil rights. The district court found that they did:
The intervenors did more than just advance their own self-interests. Their participation furthered the purposes of the civil rights statutes by facilitating the formation of a settlement which would safeguard the constitutional rights of the children in the City’s care, while assuring that the child care system itself would remain focused on the overall best interests of the children entitled to the protection of the civil rights laws.
Furthermore, the intervenors consistently and forcefully articulated objections addressed to the constitutional and civil rights issues in this litigation. Their efforts helped to vindicate the civil rights of the children and families in the foster care system which they served, not just their own self interests.
Id. at 1331-32. See also Wilder, 645 F.Supp. 1292, 1303-04,1350 (S.D.N.Y.1986), aff'd, 848 F.2d 1338 (2d Cir.1988). There is ample support for this finding in the record; therefore, we should affirm the district court decision.
I eschew the narrow construction of the term “prevailing party” the majority gives the congressional statute which, after all, in the words of the Senate Report, was “an appropriate response” to Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975), S.Rep. No. 1011, 94th Cong., 2d Sess. 4, reprinted in 1976 U.S.Code Cong. & Admin.News 5908, 5912. Congress sought to return to the teaching of Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263 (1968), that a party who enforced a civil rights statute “should ordinarily recover an attorney’s fee unless special circumstances would render such an award unjust.” Id. at 402, 88 S.Ct. at 966; see also Note, Promoting the Vindication of Civil Rights through the Attorney’s Fees Awards Act, 80 Colum.L.Rev. 346, 353 (1980). The intervenors here were such a party. There is no way in which it can be suggested that to grant them attorneys’ fees would be “unjust.” There is every reason to follow our precedent — the Waterbury case.

. This point has been referred to favorably by other courts. E.g., Seattle School Dist. No. 1 v. State of Washington, 633 F.2d 1338, 1349-50 (9th Cir.1980).


. Although the fee-shifting statute in Waterbury was not 42 U.S.C. § 1988 but, rather, section 718 of the Emergency School Aid Act of 1972, 20 U.S.C. § 1617 (repealed 1979), the pertinent language in the two statutes is "virtually identical.” Waterbury, 605 F.2d at 576. There is therefore no reason not to apply the Waterbury court’s analysis to a situation arising under section 1988.


. Waterbury has been favorably treated in a number of other decisions and criticized in none. E.g., Frazier v. Merit Systems Protection Bd., 672 F.2d 150, 168 (D.C.Cir.1982); Seattle School Dist. No. 1 v. State of Washington, 633 F.2d 1338, 1349-50 (9th Cir.1980). Commentators, as well, have noted the significance of Waterbury. See Rhode, Class Conflicts in Class Actions, 34 Stan.L.Rev. 1183, 1229 (1982).